Order filed January 9, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00775-CV
                                   ____________

DAVID A. THOMAS AND WESTGATE INTERNATIONAL DIVERSIFIED
            ENERGY SERVICES COMPANY, LP, Appellants

                                         V.

   BURBANK & SUTHERLAND, LP AND SHAWN O'BRIEN, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-10270

                                     ORDER

      This is an appeal from a final judgment signed June 30, 2016. On August 30,
2016, appellants filed a motion in the trial court to set a supersedeas bond pursuant
to Texas Rule of Appellate Procedure 24. On December 16, 2016, the trial court set
a supersedeas bond amount of $185,301 for Thomas and $0 for Westgate. On
December 19, 2016, appellants filed a motion pursuant to Texas Rule of Appellate
Procedure 24.4 challenging the trial court’s order setting supersedeas bond, alleging
the trial court improperly considered an award of attorneys’ fees in calculating the
bond amount. Appellants further asked that we stay enforcement of the trial court’s
judgment pending a ruling on their motion to reduce supersedeas bond.

         Texas Rule of Appellate Procedure 24.4(c) provides that in a review from the
trial court’s supersedeas determination, an appellate court may “issue any temporary
orders necessary to preserve the parties’ rights.” Tex. R. App. P. 24.4(c).

         It appears from the facts stated in the emergency motion that appellants’ rights
will be prejudiced unless immediate temporary relief is granted. Accordingly, we
issue the following order.

         We ORDER that enforcement of the trial court’s judgment in trial court cause
number 2015-10270, styled Burbank & Sutherland, LP; Shawn O’Brien v. David A.
Thomas; Westgate International Diversified Energy Services Company, L.P.is
STAYED. The stay shall be lifted automatically 20 days from the date of this order
unless before such time David A. Thomas1 files with the trial court clerk a
supersedeas bond (or cash deposit in lieu of bond) in the amount of $154,515.44. If
David A. Thomas does so, he shall provide this court with proof thereof within 20
days of the date of this order. If no supersedeas bond (or cash deposit in lieu of bond)
is filed with the trial court clerk within 20 days, the stay shall be deemed lifted
without further order of this court.



                                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Brown and Jewell.



1
 Appellant Westgate International’s bond was set at $0. No party has complained of this portion of the trial court’s
order.